                                                                       Case 3:20-cv-00451-MMD-CLB Document 6 Filed 08/10/20 Page 1 of 6


                                                                   1   TYSON & MENDES LLP
                                                                       THOMAS E. MCGRATH
                                                                   2   Nevada Bar No. 7086
                                                                       Email: tmcgrath@tysonmendes.com
                                                                   3   CHRISTOPHER A. LUND
                                                                       Nevada Bar No. 12435
                                                                   4   Email: clund@tysonmendes.com
                                                                       3960 Howard Hughes Parkway, Suite 600
                                                                   5   Las Vegas, Nevada 89169
                                                                       Tel: (702) 724-2648
                                                                   6   Fax: (702) 938-1048
                                                                       Attorneys for Defendant Prime Park Vista, LLC
                                                                   7

                                                                   8                              UNITED STATES DISTRICT COURT

                                                                   9                                        DISTRICT OF NEVADA

                                                                  10   DARIUS M. THOMPSON                                  Case No. 3:20-cv-00451-MMD-CLB

                                                                  11                                 Plaintiff,
                                                                                                                           DEFENDANT PRIME PARK VISTA,
3960 Howard Hughes Parkway, Suite 600




                                                                  12   vs.                                                 LLC’S ANSWER TO PLAINTIFF’S
                                                                                                                           COMPLAINT
                                        Las Vegas, Nevada 89169




                                                                  13   PRIME PARK VISTA, LLC, a Delaware
                                                                       corporation; DOES I-V, inclusive,
                                                                  14
                                                                                                     Defendants.
                                                                  15

                                                                  16          Defendant, Prime Park Vista, LLC (“this answering Defendant”), by and through

                                                                  17   counsel, the law firm Tyson & Mendes LLP, hereby Answers the Complaint of Darius M.

                                                                  18   Thompson (“Plaintiff”) as follows:

                                                                  19                                              COMPLAINT

                                                                  20          1.      Answering Paragraph 1 of Plaintiff’s Complaint, this answering Defendant is

                                                                  21   without sufficient information to admit or deny said paragraph and therefore, on that basis denies

                                                                  22   the allegations.

                                                                  23          2.      Answering Paragraph 2 of Plaintiff’s Complaint, this answering Defendant admits

                                                                  24   the allegations.

                                                                  25          3.      Answering Paragraph 3 of Plaintiff’s Complaint, this answering Defendant is

                                                                  26   without sufficient information to admit or deny said paragraph and therefore, on that basis denies

                                                                  27   the allegations.

                                                                  28          4.      Answering Paragraph 4 of Plaintiff’s Complaint, this answer Defendant asserts

                                                                                                                       1
                                                                       Case 3:20-cv-00451-MMD-CLB Document 6 Filed 08/10/20 Page 2 of 6


                                                                   1   said paragraph contains and/or constitutes legal conclusions, to which no response is required.

                                                                   2   See Hoopes v. Meyer, 1 Nev. 433, 444 (1865); and Allen v. Reilly, 15 Nev. 452, 453 (1880). To

                                                                   3   the extent said paragraphs are determined to contain factual allegations or a response is required,

                                                                   4   this answering Defendant is without sufficient information to form a belief as to the truth or

                                                                   5   falsity of any allegations contained therein and therefore, on that basis, denies the same.

                                                                   6          5.      Answering Paragraph 5 of Plaintiff’s Complaint, this answer Defendant asserts

                                                                   7   said paragraph contains and/or constitutes legal conclusions, to which no response is required.

                                                                   8   See Hoopes v. Meyer, 1 Nev. 433, 444 (1865); and Allen v. Reilly, 15 Nev. 452, 453 (1880). To

                                                                   9   the extent said paragraph is determined to contain factual allegations or a response is required,

                                                                  10   this answering Defendant denies the allegations.

                                                                  11          6.      Answering Paragraph 6 of Plaintiff’s Complaint, this answer Defendant asserts
3960 Howard Hughes Parkway, Suite 600




                                                                  12   said paragraph contains and/or constitutes legal conclusions, to which no response is required.
                                        Las Vegas, Nevada 89169




                                                                  13   See Hoopes v. Meyer, 1 Nev. 433, 444 (1865); and Allen v. Reilly, 15 Nev. 452, 453 (1880). To

                                                                  14   the extent said paragraph is determined to contain factual allegations or a response is required,

                                                                  15   this answering Defendant denies the allegations.

                                                                  16                                     FIRST CAUSE OF ACTION

                                                                  17          7.      Answering Paragraph 7 of the “First Cause of Action” in Plaintiff’s Complaint,

                                                                  18   this answering Defendant asserts said paragraph contains and/or constitutes legal conclusions, to

                                                                  19   which no response is required. See Hoopes v. Meyer, 1 Nev. 433, 444 (1865); and Allen v. Reilly,

                                                                  20   15 Nev. 452, 453 (1880). To the extent said paragraphs are determined to contain factual

                                                                  21   allegations or a response is required, this answering Defendant is without sufficient information

                                                                  22   to form a belief as to the truth or falsity of any allegations contained therein and therefore, on

                                                                  23   that basis, denies the same.

                                                                  24          8.      Answering Paragraph 8 of the “First Cause of Action” in Plaintiff’s Complaint,

                                                                  25   this answering Defendant asserts said paragraph contains and/or constitutes legal conclusions, to

                                                                  26   which no response is required. See Hoopes v. Meyer, 1 Nev. 433, 444 (1865); and Allen v. Reilly,

                                                                  27   15 Nev. 452, 453 (1880). To the extent said paragraphs are determined to contain factual

                                                                  28   allegations or a response is required, this answering Defendant is without sufficient information

                                                                                                                        2
                                                                       Case 3:20-cv-00451-MMD-CLB Document 6 Filed 08/10/20 Page 3 of 6


                                                                   1   to form a belief as to the truth or falsity of any allegations contained therein and therefore, on

                                                                   2   that basis, denies the same.

                                                                   3          9.      Answering Paragraphs 9 and 10 of the “First Cause of Action” in Plaintiff’s

                                                                   4   Complaint, this answering Defendant asserts said paragraphs contain and/or constitute legal

                                                                   5   conclusions, to which no response is required. See Hoopes v. Meyer, 1 Nev. 433, 444 (1865); and

                                                                   6   Allen v. Reilly, 15 Nev. 452, 453 (1880). To the extent said paragraphs are determined to contain

                                                                   7   factual allegations or a response is required, this answering Defendant denies the allegations.

                                                                   8          10.     Answering Paragraph 11 of the “First Cause of Action” in Plaintiff’s Complaint,

                                                                   9   this answering Defendant is without sufficient information to admit or deny said paragraph and

                                                                  10   therefore, on that basis denies the allegations.

                                                                  11          11.     Answering Paragraphs 12 through 14 of the “First Cause of Action” in Plaintiff’s
3960 Howard Hughes Parkway, Suite 600




                                                                  12   Complaint, this answering Defendant asserts said paragraphs contain and/or constitute legal
                                        Las Vegas, Nevada 89169




                                                                  13   conclusions, to which no response is required. See Hoopes v. Meyer, 1 Nev. 433, 444 (1865); and

                                                                  14   Allen v. Reilly, 15 Nev. 452, 453 (1880). To the extent said paragraphs are determined to contain

                                                                  15   factual allegations or a response is required, this answering Defendant denies Plaintiff’s

                                                                  16   allegation of negligence and is without sufficient information to form a belief as to the truth or

                                                                  17   falsity of any factual allegations contained therein and therefore, on that basis, denies the same.

                                                                  18          12.     Answering Paragraphs 15 through 16 of the “First Cause of Action” in Plaintiff’s

                                                                  19   Complaint, this answering Defendant asserts said paragraphs contain and/or constitute legal

                                                                  20   conclusions, to which no response is required. See Hoopes v. Meyer, 1 Nev. 433, 444 (1865); and

                                                                  21   Allen v. Reilly, 15 Nev. 452, 453 (1880). To the extent said paragraphs are determined to contain

                                                                  22   factual allegations or a response is required, this answering Defendant denies the allegations.

                                                                  23                                     AFFIRMATIVE DEFENSES

                                                                  24   Affirmative Defense One:       Failure to State a Claim. The allegations contained in Plaintiff’s

                                                                  25   Complaint fail to state a cause of action against this answering Defendant upon which relief can

                                                                  26   be granted.

                                                                  27   Affirmative Defense Two: Equitable Doctrines of Estoppel & Laches. Plaintiff unreasonably

                                                                  28   delayed filing his Complaint, which has unduly and severely prejudiced the defense of the action,

                                                                                                                          3
                                                                       Case 3:20-cv-00451-MMD-CLB Document 6 Filed 08/10/20 Page 4 of 6


                                                                   1   thereby barring or diminishing recovery herein under the Doctrines of Estoppel & Laches.

                                                                   2   Affirmative Defense Three: Doctrine of Unclean Hands. Plaintiff’s claims are barred, in whole

                                                                   3   or in part, by the Doctrine of Unclean Hands.

                                                                   4   Affirmative Defense Four: Waiver. Plaintiff, by way of acts and omissions, has waived any

                                                                   5   entitlement to any recovery on the claims asserted.

                                                                   6   Affirmative Defense Five:     Comparative Fault of the Plaintiff. Plaintiff’s damages, if any,

                                                                   7   were proximately caused and contributed to, in whole or in part, by Plaintiff’s own conduct,

                                                                   8   thereby completely or partially barring Plaintiff from recovering herein; and any judgment in

                                                                   9   favor of the Plaintiff against this answering Defendant should be reduced in proportion to

                                                                  10   Plaintiff’s own comparative negligence.

                                                                  11   Affirmative Defense Six:      Comparative Fault of Plaintiff as Complete Bar to Recovery. The
3960 Howard Hughes Parkway, Suite 600




                                                                  12   damages alleged in the Complaint, if any to Plaintiff, were proximately caused or contributed to
                                        Las Vegas, Nevada 89169




                                                                  13   by Plaintiff’s own negligence and Plaintiff’s negligence exceeds the negligence, if any, of this

                                                                  14   answering Defendant. Plaintiff is therefore barred from any recovery at all.

                                                                  15   Affirmative Defense Seven: Comparative Fault of Unnamed Third Parties. Plaintiff’s damages,

                                                                  16   if any, were proximately caused and contributed to, in whole or in part, by the acts or omissions

                                                                  17   of others not named in this lawsuit; wherefore any recovery obtained by Plaintiff from this

                                                                  18   answering Defendant should be reduced by an amount equal to the percentage of the fault of

                                                                  19   those unnamed persons.

                                                                  20   Affirmative Defense Eight: Apportionment of Fault among Named Defendants. Plaintiff’s

                                                                  21   damages, if any, were proximately caused and contributed to, in whole or in part, by the acts or

                                                                  22   omissions of the other named Defendants; wherefore any fault assigned in this case must be

                                                                  23   divided between the Defendants so that each Defendant pays only its own share.

                                                                  24   Affirmative Defense Nine: Failure to Mitigate Damages. Plaintiff failed to take reasonable

                                                                  25   steps to minimize or prevent the damages alleged in the Complaint.

                                                                  26   Affirmative Defense Ten:      Unjust Enrichment. Plaintiff’s claims for damages are barred, in

                                                                  27   whole or in part, by the doctrine of unjust enrichment in so much as Plaintiff would be unjustly

                                                                  28   enriched if allowed to recover the damages alleged in the Complaint.

                                                                                                                       4
                                                                       Case 3:20-cv-00451-MMD-CLB Document 6 Filed 08/10/20 Page 5 of 6


                                                                   1   Affirmative Defense Eleven:           No actual or constructive knowledge of the hazard.

                                                                   2   Reasonable inspection of the premises did not or would not have revealed the alleged defective

                                                                   3   condition.

                                                                   4   Affirmative Defense Twelve:           Open and obvious hazard. The alleged defective condition

                                                                   5   was open and obvious.

                                                                   6   Affirmative Defense Thirteen:         Exercise of ordinary and reasonable care and prudence.

                                                                   7   This answering Defendant exercised ordinary and reasonable care in inspecting, preventing, and

                                                                   8   warning of dangerous or unsafe conditions.

                                                                   9   Affirmative Defense Fourteen:         Attorney’s Fees and Costs. This answering Defendant has

                                                                  10   employed the services of an attorney to defend this action and a reasonable sum should be

                                                                  11   allowed its attorney’s fees and for costs incurred in defending this action.
3960 Howard Hughes Parkway, Suite 600




                                                                  12   Affirmative Defense Fifteen:          Additional Affirmative Defenses. Pursuant to Nevada Rules
                                        Las Vegas, Nevada 89169




                                                                  13   of Civil Procedure, Rule 11, as amended, all possible affirmative defenses may not have been

                                                                  14   alleged herein insofar as sufficient facts were not available after reasonable inquiry upon the

                                                                  15   filing of this answering Defendant’s Answer and therefore, this answering Defendant has the

                                                                  16   right to amend this answer to allege additional affirmative defenses as subsequent investigation

                                                                  17   warrants.

                                                                  18          WHEREFORE, this answering Defendant, Prime Park Vista, LLC prays as follows:

                                                                  19          1.      That Plaintiff takes nothing by way of his Complaint;

                                                                  20          2.      For attorney’s fees and costs as allowed by law;

                                                                  21          3.      For such other and further relief as may be deemed just and proper by the Court.

                                                                  22          DATED this 10th day of August 2020.

                                                                  23                                                     TYSON & MENDES LLP

                                                                  24                                                     /s/ Christopher A. Lund
                                                                                                                         THOMAS E. MCGRATH
                                                                  25                                                     Nevada Bar No. 7086
                                                                                                                         CHRISTOPHER A. LUND
                                                                  26                                                     Nevada Bar No. 12435
                                                                                                                         3960 Howard Hughes Parkway, Suite 600
                                                                  27                                                     Las Vegas, Nevada 89169
                                                                                                                         Tel: (702) 724-2648
                                                                  28                                                     Attorneys for Defendant Prime Park Vista, LLC

                                                                                                                        5
                                                                       Case 3:20-cv-00451-MMD-CLB Document 6 Filed 08/10/20 Page 6 of 6


                                                                   1                                  CERTIFICATE OF SERVICE

                                                                   2                 The undersigned, an employee of Tyson & Mendes LLP, hereby certifies that on

                                                                   3   the 10th day of August 2020, a copy of the foregoing DEFENDANT PRIME PARK VISTA,

                                                                   4   LLC’S ANSWER TO PLAINTIFF’S COMPLAINT was served electronically to all parties of

                                                                   5   interest through the Court's CM/ECF system as follows:

                                                                   6   William R. Kendall, Esq.
                                                                       137 Mt. Rose Street
                                                                   7   Reno, NV 89509
                                                                       Attorney for Plaintiff
                                                                   8

                                                                   9                                              /s/ Kathryn Savage-Koehm
                                                                                                                  An employee of Tyson & Mendes LLP
                                                                  10

                                                                  11
3960 Howard Hughes Parkway, Suite 600




                                                                  12
                                        Las Vegas, Nevada 89169




                                                                  13

                                                                  14

                                                                  15

                                                                  16

                                                                  17

                                                                  18

                                                                  19

                                                                  20

                                                                  21

                                                                  22

                                                                  23

                                                                  24

                                                                  25

                                                                  26

                                                                  27

                                                                  28

                                                                                                                     6
